MEMORANDUM *
Miguel Perez-Torres petitions for review of the Board of Immigration Appeals’ discretionary determination that he failed to satisfy the “exceptional and extremely *515unusual hardship” requirement for cancellation of removal. See 8 U.S.C. § 1229b(b). We have explicitly held that this court lacks jurisdiction to review a discretionary hardship determination under 8 U.S.C. § 1252(a)(2)(B)(i). Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
Petitioner fails to raise any credible argument that would require us to resolve the question we left open in Romero-Torres. See Id. at 891 n. 5.
We DISMISS the petition for lack of jurisdiction.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.